Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the WM MAC" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation “the probe response frame” in line 2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keevill et al. (Keevill), U.S. Patent Pub. No. 2013/0095789 in view of Dhammawat et al. (Dhammawat), U.S. Patent Pub. No. 2021/0067961.
Regarding claims 1, 11 and 20, Keevill discloses a method of discovering a multi-link device (MLD) on a wireless network, the method/wireless AP MLD comprising: transmitting a beacon frame for receipt by a wireless station (STA) MLD (the wireless station is a dual mode device) (0037, 0056), (a beacon management frame is broadcast from an access point to a wireless station/dual-mode device) (0070), wherein the beacon frame comprises a MAC address of an AP MLD on the wireless network (the access point is a dual-mode access point that transmits its MAC address to the wireless station/dual-mode device during broadcast) (0037, 0056, 0207); generating a password element using a preconfigured password (the pre-shared key PSK and master session key MSK) (0053, 0055) and performing authentication between the AP MLD and the STA MLD using the password element (mutual authentication is performed between the dual-mode access point and the dual-mode wireless station) (0055, 0056, 0073).
Regarding claims 2 and 12, Keevill discloses the method as described in claims 1 and 11, wherein the AP MLD comprises a first transceiver operating on a first wireless link and a second transceiver operating on a second wireless link, and wherein further the transmitting a beacon frame for receipt by a wireless station STA MLD is performed over the first wireless link and the performing authentication between the AP MLD and the STA MLD is performed over the second wireless link (The access point 10 includes both a 3G WCDMA femtocell modem 12 and a WiFi transceiver 14 (that is, a transceiver operating with a modulation technique as defined in one of the IEEE 802.11 standards) and a processor 16 which runs femtocell software and non-3GPP software such as caching, compression and WiFi functions. In other embodiments, the femtocell software and the other software functions are run on separate processors, with secure communication paths between the two software functions such that authentication information, user data and other high security information can be exchanged between the two software systems.  A user equipment (UE) device, such as a smartphone 24, is able to establish connections with the femtocell modem 12 over the 3G cellular air interface and/or with the WiFi transceiver 14 over the WiFi air interface using unlicensed radio spectrum.   (0031-0033; see figure 1).
Regarding claim 3 and 13, Keevill discloses the method as described in claim 1, further comprising associating together the AP MLD and the STA MLD according to the authenticating (if the WLAN Station then determines that it wishes to associate it will start by performing an open system authentication procedure in which it formally declares its MAC address as its identity via a IEEE 802.11: AUTHENTICATION management frame. Then the WLAN Station shall send an IEEE 802.11: ASSOCIATION REQUEST management frame to the AP which lists the capabilities supported by the WLAN Station and its choices from any supported options by the AP. In particular it will include a RSN IE with its chosen AKM protocol (in this case PSK-based) and Cryptographic suite. If the AP agrees with this choice it will reply with IEEE 802.11: ASSOCIATION RESPONSE management frame containing a `Success` Status-code. This completes the negotiation of the security mechanisms to be used to establish the necessary security associations between the Station and AP for mutual authentication and the secure exchange of L3 traffic (0072, 0073, 0142).
Note that claim 4 will be interpreted as best understood in light of the 112 rejection above.
Regarding claim 4, Keevill discloses the method as described in claim 1, wherein the beacon frame comprises message integrity check (MIC) integrity protection, and further comprising (if the MIC checks out the AP considers that the Station has been authenticated. It will then generate a new random Group Temporal Key (GTK) [which will protect the multicast/broadcast traffic sent by the AP], encrypt it with the EAPOL-Key KEK key, build a EAPOL-Key packet to carry it and finally protect the packet with a MIC computed using the newly generated EAPOL-Key KCK key) (0082): associating together the AP MLD with the WM MAC addresses of the AP MLD (0072, 0084); and subsequent to the associating, transmitting a key used to generate the MIC integrity protection to the STA MLD (0081).
Regarding claim 5, Keevill discloses the method as described in claim 1, wherein the AP MLD comprises a plurality of transceivers operating on a plurality of wireless links, and further comprising transmitting a plurality of beacon frames comprising the MAC address of the AP MLD over the plurality of wireless links (the access point 10 includes both a 3G WCDMA femtocell modem 12 and a WiFi transceiver 14…that is, a transceiver operating with a modulation technique as defined in one of the IEEE 802.11 standards…and a processor 16 which runs femtocell software and non-3GPP software such as caching, compression and WiFi functions. In other embodiments, the femtocell software and the other software functions are run on separate processors, with secure communication paths between the two software functions such that authentication information, user data and other high security information can be exchanged between the two software systems (0031). (A 256 bit shared PMK key will be obtained and as per IEEE Std 802.11-2007 the AP starts the `4-Way Handshake` protocol by sending a EAPOL-Key packet which amongst other information carries a randomly generated nonce. When the WLAN Station receives this packet it draws its own random nonce and then proceeds to compute the Pairwise Temporal Key (PTK) from the PMK, the Station's MAC address, the AP BSSID (i.e. its MAC address) and the AP and Station nonces using a Pseudo random function (0078).
Regarding claims 6 and 15, Keevill discloses the method as described in claim 1, wherein the MAC address of the AP MLD is an MLD MAC address of the AP MLD that uniquely identifies the AP MLD in the wireless network (0189, 0192).
Regarding claim 8, Keevill discloses the method as described in claims 1 and 11, wherein the MAC address of the AP MLD is an MLD MAC address that identifies the AP MLD in the wireless network, and wherein the generating a password element is performed using the MAC address of the AP MLD in combination with an MLD MAC address of the STA MLD (when the WLAN Station receives this packet it draws its own random nonce and then proceeds to compute the Pairwise Temporal Key (PTK) from the PMK, the Station's MAC address, the AP BSSID (i.e. its MAC address) and the AP and Station nonces using a Pseudo random function) (0078).
Regarding claim 9, Keevill discloses the method as described in claim 1, wherein the MAC address of the AP MLD is an MLD MAC address that identifies the AP MLD in the wireless network, and wherein the generating a password element is performed using the MAC address of the AP MLD in combination with a WM MAC address of an STA of the STA MLD (when the WLAN Station receives this packet it draws its own random nonce and then proceeds to compute the Pairwise Temporal Key (PTK) from the PMK, the Station's MAC address, the AP BSSID (i.e. its MAC address) and the AP and Station nonces using a Pseudo random function) (0078).
Regarding claim 10, Keevill discloses the method as described in claim 1, wherein the MAC address of the AP MLD is a WM MAC address of an STA of the AP MLD, and wherein the generating a password element is performed using the MAC address of the AP MLD in combination with a WM MAC address of an STA of the STA MLD (when the WLAN Station receives this packet it draws its own random nonce and then proceeds to compute the Pairwise Temporal Key (PTK) from the PMK, the Station's MAC address, the AP BSSID (i.e. its MAC address) and the AP and Station nonces using a Pseudo random function) (0078).
Regarding claim 14, Keevill discloses the method as described in claim 11, wherein the performing authentication between the AP MLD and the STA MLD comprises at least one of: the STA MLD transmitting a commit message of an authentication sequence; and the AP MLD transmitting a confirm message of the authentication sequence (the WLAN Station shall send an IEEE 802.11: ASSOCIATION REQUEST management frame to the AP which lists the capabilities supported by the WLAN Station and its choices from any supported options by the AP. In particular it will include a RSN IE with its chosen AKM protocol (in this case PSK-based) and Cryptographic suite. If the AP agrees with this choice it will reply with IEEE 802.11: ASSOCIATION RESPONSE management frame containing a `Success` Status-code. This completes the negotiation of the security mechanisms to be used to establish the necessary security associations between the Station and AP for mutual authentication and the secure exchange of L3 traffic) (0073).
Regarding claim 17, Keevill discloses the method as described in claim 11, wherein the MAC address of the AP MLD is an MLD MAC address that uniquely identifies the AP MLD in the wireless network (0189, 0192) and wherein the generating a password element is performed using the MAC address of the AP MLD in combination with an MLD MAC address of the STA MLD (when the WLAN Station receives this packet it draws its own random nonce and then proceeds to compute the Pairwise Temporal Key (PTK) from the PMK, the Station's MAC address, the AP BSSID (i.e. its MAC address) and the AP and Station nonces using a Pseudo random function) (0078).
Regarding claim 18, Keevill discloses the method as described in claim 11, wherein the MAC address of the AP MLD is an MLD MAC address that uniquely identifies the AP MLD in the wireless network, and wherein the generating a password element is performed using the MAC address of the AP MLD in combination with a WM MAC address of an STA of the STA MLD (when the WLAN Station receives this packet it draws its own random nonce and then proceeds to compute the Pairwise Temporal Key (PTK) from the PMK, the Station's MAC address, the AP BSSID (i.e. its MAC address) and the AP and Station nonces using a Pseudo random function) (0078).
Regarding claim 19, Keevill discloses the method as described in claim 11, wherein the MAC address of the AP MLD is a WM MAC address of an STA of the AP MLD, and wherein the generating a password element is performed using the MAC address of the AP MLD in combination with a WM MAC address of an STA of the STA MLD (when the WLAN Station receives this packet it draws its own random nonce and then proceeds to compute the Pairwise Temporal Key (PTK) from the PMK, the Station's MAC address, the AP BSSID (i.e. its MAC address) and the AP and Station nonces using a Pseudo random function) (0078).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keevill in view of Scherzer et al. (Scherzer), U.S. Patent No. 9,179,495.
Regarding claim 7, Keevill discloses the method as described in claim 1 wherein the access point comprises a plurality of transceivers for dual-mode transmission and wherein the access point. Keevil, however, fails to specifically disclose wherein the AP MLD comprises a plurality of STAs operating on a plurality of wireless links, and wherein the beacon frame comprises a plurality of WM MAC addresses for the plurality of STAs of the AP MLD.
In a similar field of endeavor, Scherzer discloses implementing all wireless network over Wi-Fi equipment using scheduled TDMA. Scherzer further discloses that a plurality of APs 216 (or backhaul APs) (that inherently transmit a plurality of WM MAC address) are stacked or co-located within AP stack 208. When 802.11(a) is used for backhaul, twelve APs 216 can be stacked; however, if 802.11(b) or 802.11(g) is used, three APs 216 can be stacked (col. 6, lines 21-42).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Keevill with the teachings of Scherzer as such a modification would be a design choice and would require only routine skill in the art to implement.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and once the 112 rejection has been overcome.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to suggest or render obvious wherein the AP MLD comprises a plurality of STAs operating on a plurality of wireless links, wherein a probe response frame comprises a plurality of WM MAC addresses of the plurality of STAs of the AP MLD, and wherein the generating a password element is performed using at least one of the WM MAC addresses of the plurality of STAs of the AP MLD.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dhammawat et al. U.S. Patent Pub. No. 2020/0162907, discloses optimized simultaneous authentication of equals (SAE) authentication in wireless networks.
Dhammawat et al. U.S. Patent Pub. No. 2021/0067961, discloses secure simultaneous authentication of equals anti-clogging mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646